DETAILED ACTION
This is responsive to the application filed 02 July 2020.
Claims 1-18 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
In line 4, claim 1 recites “an resource description framework” which is believed to be a typographical error for ‘[[an]] a resource description framework’. Claims 7 and 13 recite similar limitations and are likewise objected to.
The remaining claims are objected to for depending upon an objected to claim and failing to overcome the parent claim’s deficiency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In lines 4-5, claim recites “resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples”. It is unclear what Applicant is trying to cover with the limitation. The metes and bounds of the limitation are indefinite. According to the specification (e.g. [0038]) the limitation will be interpreted as ‘resource description framework (RDF) data set including computer readable information corresponding to a plurality of RDF triples’. Claims 7 and 13 recite similar limitations and are likewise rejected.
In line 2, claim 3 recites “the following sub-operation(s)”. The letter “s” (in parentheses) at the end of the term “sub-operation(s)” is unnecessary and confusing because it is unclear if the claim is directed to a singular or plural term. Claims 4-5, 9-11 and 15-17 recite similar limitations and are likewise objected to.
In lines 2-4, claim 7 recites “a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause a processor(s)”. The letter “s” (in parentheses) at the end of the terms “device(s)” and “processor(s)” are unnecessary and confusing because it is unclear if the claim is directed to singular or plural terms. Claim 13 recite similar limitations and is likewise objected to.
The remaining claims are rejected for depending upon a rejected to claim and failing to overcome the parent claim’s deficiency.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Marcheggiani et al. ("Deep graph convolutional encoders for structured data to text generation." arXiv preprint arXiv:1810.09995 (2018)) discloses training a graph convolutional neural network  using a plurality of training data sets (“In this work, we compare with a model that explicitly encodes structure and is trained end-to-end. Concretely, we use a Graph Convolutional Network (GCN … as our encoder”, Introduction, paragraph 4); receiving an resource description framework (RDF) data set including computer readable corresponding to a plurality of RDF triples (“graph-structured data considering as input a directed labeled graph”, Section 2, paragraph 1, see also “Figure (1a) shows a set of RDF triples”, Section 3.1, paragraph 1); and translating, using the graph convolutional neural network, the RDF data set into a piece of natural language text (“we address the task of text generation from graph-structured data considering as input a directed labeled graph”, Section 2, paragraph 1).
Marcheggiani, alone or in combination with the prior art of record, does not disclose the graph convolutional neural network as bi-directed graph convolutional neural network (BGCNN); creating, by machine logic, a bidirected graph data set that includes a bidirected graph inclusive of all of the information of the plurality of RDF .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trisedya et al. ("GTR-LSTM: A triple encoder for sentence generation from RDF data." Proceedings of the 56th Annual Meeting of the Association for Computational Linguistics (Volume 1: Long Papers). 2018) discloses a system to translate a set of RDF triples into natural sentences based on an encoder-decoder framework.
Dubey et al. (US PGPub 2019/0325628) discloses an answer extractor including a deep learning model for extracting query features and candidate answer features to provide sentence-level answer extraction. Text data are used to train a neural network. Tuple data (RDF triples) is used to make one or more knowledge graphs using triplets.
Ferreira et al. ("Neural data-to-text generation: A comparison between pipeline and end-to-end architectures." arXiv preprint arXiv:1908.09022 (2019)) discloses  a systematic comparison between neural pipeline and end-to-end data-to-text approaches for the generation of text from RDF triples. Both architectures were implemented making use of state-of-the art deep learning methods as the encoder-decoder Gated-Recurrent Units (GRU) and Transformer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657